Citation Nr: 0634434	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  95-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by sensitivity to petroleum products, 
profuse sweating and fatigue. 

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for plantar fasciitis 
with spurs.

5.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux, claimed as burning in the throat, 
including as a manifestation of an undiagnosed illness or a 
chronic multi-symptom illness. 

6.  Entitlement to service connection for rhinitis, claimed 
as sneezing, dry mouth and shortness of breath, including as 
a manifestation of an undiagnosed illness or a chronic multi-
symptom illness. 

7.  Entitlement to service connection for sleep apnea, 
claimed as snoring and sleeplessness, including as a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness.

8.  Entitlement to service connection for bronchitis, 
including as a manifestation of an undiagnosed illness or a 
chronic multi-symptom illness.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to July 
1993.  His service included service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1995 and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO, among other things, denied 
service connection for the claims listed on the title page.  
The veteran perfected timely appeals with respect to both of 
the aforementioned rating actions to the Board.

In June 2003, the Board remanded the claims to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate consideration. 

(All of the issues listed on the title page, with the 
exception of entitlement to service connection for right knee 
disorder, will be addressed in the remand that follows the 
order of the decision below.)  


FINDING OF FACT

The veteran's current right knee disability is etiologically 
related to service.


CONCLUSION OF LAW

Right knee disability was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 5107A  (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159(b), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 
38 C.F.R. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

With respect to the veteran's claim for service connection 
for right knee disorder, the Board has considered this new 
legislation, but finds that, given the favorable action taken 
below on the aforementioned issue, no discussion of the VCAA 
at this point is required.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.   § 
3.159(b) apply to require notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
the RO informed the veteran of the latter two elements in a 
June 2006 letter.  In any event, given the favorable outcome 
of the veteran's claim for service connection for right knee 
disorder taken below, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements with effectuating the award.  Thus, 
any prejudice to the veteran in proceeding with the 
aforementioned claim would be considered harmless error.  See 
Dingess v. Nicholson, supra.

II.  General Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions, including 
arthritis, are manifested to a degree of 10 percent within 
one year after separation from service, this disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

III.  Analysis

The veteran contends that service connection is warranted for 
a right knee disorder because it was incurred while playing 
softball during service.  He maintains that he has had right 
knee pain since that time. 

After a careful review of the evidence of record, the Board 
finds that service connection for right knee disability is 
warranted.  At the outset, the Board observes that throughout 
the duration of the appeal, the veteran has consistently 
maintained that his current right knee disorder had its onset 
while playing softball during service.  Evidence that 
bolsters the veteran's contention are his service medical 
records, reflecting that in late July 1980, he sustained a 
medial collateral sprain of the right knee during an athletic 
event.  After a physical evaluation of the right knee, the 
examining physician entered a diagnosis of sprain, sprain 
medial collateral right knee.  The remainder of the service 
medial records are devoid of any further clinical findings or 
subjective complaints of right knee pathology.  

In addition, while evidence of right knee pathology was 
absent when VA evaluated the veteran in August 1984, less 
than a year after service discharge, and August 1992, a right 
knee disorder was found during a January 2005 VA orthopedic 
examination.  A review of that examination report reflects 
that after the veteran gave a history of the in-service 
injury to the right knee, along with a physical evaluation of 
the right knee, the January 2005 VA examiner entered a 
diagnosis of "right knee contusion:  ongoing symptoms are as 
likely as not secondary to past injury."  Thus, in light of 
clinical findings that the veteran sustained a medial 
collateral sprain of his right knee during an athletic event 
during service in July 1980, in conjunction with, the January 
2005's VA orthopedic examiner's opinion that the appellant's 
right knee disorder, i.e., right knee contusion, was as 
likely as not secondary to his past [in-service] injury, and 
in the absence of any other post-service injury to the right 
knee and affirmative medical evidence to the contrary, the 
Board finds that service connection for right knee disability 
is warranted.




ORDER

Service connection for right knee disability is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In June 2003, the Board remanded the case to the RO, in part, 
for the accomplishment of VA examinations of the veteran.  In 
the remand directives, the examiners were requested to 
provide medical opinions as to the etiology of the claimed 
disorders.  Thereafter, in January 2005, VA examined the 
veteran in connection with the current claims, however, the 
examiners failed to review the claims files, as requested by 
the Board in its June 2003 remand directives (see, June 2003 
Board remand, page (pg.) 6, paragraph, 3).  In fact, the RO 
noted this omission in a September 2005 deferred rating 
action (see, September 2005 deferred rating action).  In this 
regard, The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders. 
Stegall v. West, 11 Vet. App. 268 (1998).  

Thereafter, VA scheduled the veteran for VA examinations in 
connection with his claims on November 7th and 10th, 2005, 
however, the appellant canceled and failed to appear for the 
examinations, respectively (see, electronic mail from VA 
physician to RO, dated November 14, 2005).  Thereafter, the 
RO received a statement from the veteran, wherein he 
indicated that because of a work-related conflict, he had 
missed his November 2005 VA examinations.  He requested that 
his VA examinations be rescheduled.  As such, in December 
2005, the veteran was scheduled for a litany of VA 
examinations (i.e., respiratory, feet, general medical), 
however, he appeared only for a VA ear, nose and throat (ENT) 
examination (see, VA ear, nose and throat VA examination 
report, dated December 2005).  

In early February 2006, the veteran failed to report for VA 
examinations scheduled in connection with the claims on 
appeal.  Thereafter, the RO received a report--the author of 
which is unclear--which provided insight as to the reason why 
the veteran missed his February 2006 VA examinations.  The 
report reflects that because the veteran had already attended 
a VA ENT examination in December 2005, he thought VA had made 
a mistake in scheduling the February 2006 VA examinations.  
In fact, the statement discloses that the veteran had 
contacted the VA Compensation and Pension Office at the VA 
Medical Center (VAMC) to ensure that there was no error in 
rescheduling him for the February 2006 VA examinations.  The 
VAMC referred the veteran to the RO in Baltimore, Maryland, 
at which time he was told that a VA representative would 
contact him regarding his inquiry.  

Thereafter, the report reflects that veteran did not receive 
any further contact from the RO and, as a result, he failed 
to appear for the VA examinations, scheduled in February 
2006.  When the veteran reported for a VA orthopedic 
appointment on February 2, 2006, a VA physician informed him 
that because he had missed the February 1, 2006 VA 
appointment, it was the policy of the VAMC to cancel all 
subsequent appointments.  The veteran stated that VAMC's 
policy had never been conveyed to him or reflected in any 
communication that he had received from VA regarding his 
February 2006 VA examinations.  The veteran requested that 
his VA examinations be rescheduled.  

In view of the foregoing, the Board finds that veteran should 
be schedule for VA examinations in order to determine the 
origin or etiology of the disabilities on appeal.  Although 
the Board regrets delaying a claim that has already once been 
remanded, it feels that further evidentiary development is 
necessary for proper adjudication of the claims on appeal.

Finally, the Board observes that the veteran has not been 
apprised of the provisions of 38 C.F.R. § 3.655(b) (2005), 
which dictates that his service connection claims would be 
based on the evidence of record if he failed to report to the 
examination without good cause.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  As to the claims of service 
connection for undiagnosed illnesses 
manifested by dry mouth, sneezing, 
rhinitis, bronchitis, difficulty 
breathing, a burning sensation in the 
throat, fatigue, sensitivity to 
petroleum products, profuse sweating, 
snoring, and sleeplessness, after 
associating with the record all 
evidence obtained in connection with 
the above development, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded examinations.  The examiner(s) 
must review the claims files, to 
specifically include the service 
medical records, prior to the 
examination.  The examiner(s) must 
indicate in the examination report that 
a review was made.  The examiner(s) is 
requested to provide a detailed history 
regarding the onset and progression of 
relevant symptoms, to perform any 
required tests and studies, such as an 
allergy consultation as recommended by 
the VA physician, who conducted the 
December 2005 VA ENT examination, and 
to report in detail all clinical 
findings for each examination 
conducted.  Based on the results of the 
examinations and a review of the claims 
folder, the examiner(s) is asked to 
address the following questions as to 
each claimed disability:

 (i). Does the veteran suffer from 
the symptom in question (i.e., dry 
mouth, sneezing, rhinitis, 
bronchitis, difficulty breathing, 
a burning sensation in the throat, 
fatigue, sensitivity to petroleum 
products, profuse sweating, 
snoring, and/or sleeplessness)? 

(ii). If he does, can his symptom 
(i.e., dry mouth, sneezing, 
rhinitis, bronchitis, difficulty 
breathing, a burning sensation in 
the throat, fatigue, sensitivity 
to petroleum products, profuse 
sweating, snoring, and/or 
sleeplessness) be associated with 
a known clinical diagnosis? 
 
 (iii). If his symptom (i.e., dry 
mouth, sneezing, rhinitis, 
bronchitis, difficulty breathing, 
a burning sensation in the throat, 
fatigue, sensitivity to petroleum 
products, profuse sweating, 
snoring, and/or sleeplessness) can 
be associated with a known 
clinical diagnosis, provide the 
diagnosis and specify whether the 
diagnosed condition had its onset 
during the veteran's military 
service or was caused by an 
incident that occurred while 
serving in the Southwest Asia 
theater of operations during the 
Gulf War? (iv). If his symptom 
(i.e., dry mouth, sneezing, 
rhinitis, bronchitis, difficulty 
breathing, a burning sensation in 
the throat, fatigue, sensitivity 
to petroleum products, profuse 
sweating, snoring, and/or 
sleeplessness) cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications 
of a chronic disability resulting 
from an illness manifested by that 
symptom (i.e., dry mouth, 
sneezing, rhinitis, bronchitis, 
difficulty breathing, a burning 
sensation in the throat, fatigue, 
sensitivity to petroleum products, 
profuse sweating, snoring, and/or 
sleeplessness), as established by 
history, physical examination, and 
laboratory tests, that has either 
(1) existed for 6 months or more, 
or (2) exhibited intermittent 
episodes of improvement and 
worsening over a 6-month period?

2.  As to the claim for service 
connection for plantar fasciitis of the 
feet with spurring, after associating 
with the record all evidence obtained in 
connection with the above development, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
examiner must review the claims files, to 
specifically include the service medical 
records.  The examiner must indicate that 
a review of the claims files was 
conducted.  
        
        The examiner is requested to provide a 
detailed 
history regarding the onset and 
progression of relevant symptoms, to 
perform any required tests and studies 
included x-rays, and to report in 
detail all clinical findings.  Based on 
the results of the examination and a 
review of the claims files, the 
examiner is asked to address the 
following questions: 
 (i).  What are the disease 
processes affecting the veteran's 
feet? (ii) As to each disability 
identified state, whether it had 
its onset during military service? 
(iii).  As to each disability 
identified, state whether such 
disability was caused by any 
incident or event that occurred 
during military service? (iv). If 
the veteran does not have a 
current diagnosis of plantar 
fasciitis of the feet with 
spurring or the examiner should 
say so.  

3.  As to the claim of service 
connection for sinusitis, after 
associating with the record all 
evidence obtained in connection with 
the above development, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an ears, nose, and throat 
(ENT) examination.  The examiner must 
review the claims files, to 
specifically include the service 
medical records.  The examiner must 
indicate that a review of the claims 
files was conducted.  The examiner is 
requested to provide a detailed history 
regarding the onset and progression of 
relevant symptoms, to perform any 
required tests and studies included x- 
rays, and to report in detail all 
clinical findings.  Based on the 
results of the examination and a review 
of the claims files, the examiner is 
asked to address the following 
questions: 

(i). Does the veteran have 
sinusitis? (ii) If he does, did it 
have its onset during military 
service? (iii).  If he does, was 
sinusitis caused by any incident 
or event that occurred during 
military service? (iv).  If the 
veteran does not have a current 
diagnosis of sinusitis the 
examiner should say so.  In 
formulating his or her opinions to 
the foregoing questions, the 
examiner must comment on the 
relevance, if any, of clinical 
findings of an upper respiratory 
infection/pleurisy, dated in May 
1983 and October 1986 and February 
1990, respectively.  

4.  Prior to scheduling the 
examinations, the RO should advise the 
veteran of the date, time, and location 
of the scheduled examinations. The RO 
should also advise the appellant that 
failure to report for the examinations 
can result in his claims being 
considered on the evidence of record 
under 38 C.F.R. § 3.655(b). All notices 
to and communications (or efforts at 
communication) with the veteran must be 
documented in the claims files.
    
In the event that the veteran does not 
report for the scheduled VA 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last know address. It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the following 
claims: (1) entitlement to service 
connection for an undiagnosed illness 
manifested by sensitivity to petroleum 
products, profuse sweating and fatigue; 
(2)  entitlement to service connection 
for sinusitis; (3)  entitlement to 
service connection for plantar fasciitis 
with spurs; (4)  entitlement to service 
connection for hiatal hernia with 
gastroesophageal reflux, claimed as 
burning in the throat, including as a 
manifestation of an undiagnosed illness 
or a chronic multi-symptom illness; (5) 
entitlement to service connection for 
rhinitis, claimed as sneezing, dry mouth 
and shortness of breath, including as a 
manifestation of an undiagnosed illness 
or a chronic multi-symptom illness; (6)  
Entitlement to service connection for 
sleep apnea, claimed as snoring and 
sleeplessness, including as a 
manifestation of an undiagnosed illness 
or a chronic multi-symptom illness; and 
(7)  entitlement to service connection 
for bronchitis, including as a 
manifestation of an undiagnosed illness 
or a chronic multi-symptom illness.

If any of the determinations remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


